NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued October 5, 2021
                               Decided October 12, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 21-1003

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Western Division.
      v.
                                               No. 3:15-CR-50026(1)
ADRIAN C. PETERS,
     Defendant-Appellant.                      Matthew F. Kennelly,
                                               Judge.

                                       ORDER

       Adrian Peters, who was convicted of producing and distributing child
pornography, appeals the district court’s decision to impose a life term of supervised
release. He argues that the court procedurally erred by imposing such lengthy
supervision without adequate explanation or consideration of his mental-health
condition and personal circumstances. Because the district court appropriately justified
the sentence, we affirm.
No. 21-1003                                                                        Page 2

       Peters persuaded at least three minors, ranging in age from 14 to 17, to engage in
sexually explicit conduct for the purpose of recording them. Peters, who was around 20
years old at the time, met most of his victims over the internet. On some occasions,
Peters communicated with the victims over online video chat and convinced them to
engage in sexually explicit conduct (such as masturbation and exhibition of their
genitals) so that he could record it. At other times, he was physically present with the
victims while they engaged in conduct (including at least two instances of
nonconsensual sexual relations) that he recorded on camera. During this period, Peters
sexually victimized at least seven minors knowing they were underage at the time.

        Peters pleaded guilty to three counts of producing child pornography in
violation of 18 U.S.C. § 2251(a). He also stipulated to causing the transmission of live
depictions of child pornography over the internet, as charged in four additional counts
in the indictment. The statute to which he pleaded guilty set forth a prison sentence
between 15 and 30 years on each count, as well as a term of supervised release between
5 years and life.

       A probation officer calculated a guidelines range of 90 years in prison (life
imprisonment reduced to 90 years based on the statutory maximum, see U.S.S.G.
§ 5G1.1(a)), and a life term of supervised release, the statutory maximum. See U.S.S.G.
§ 5D1.2. The officer proposed an extensive set of supervised-release conditions,
including substance-abuse and sex-offender treatment, computer and internet
monitoring, and restrictions on travel.

        In his sentencing memorandum, Peters sought a statutory-minimum sentence of
15 years in prison and 5 years’ supervised release. He provided a clinical psychologist’s
report diagnosing him with autism-spectrum disorder, a condition with which he
previously had not been diagnosed. (The report, however, also suggested that he had
“all the prognosticators of a good response to therapy.”) The report attributed his
criminal conduct to his inability to grasp social consequences and to his unusually
sexualized childhood (his father encouraged him at a young age to engage in sexual
activity and particularly with adult women). Peters also submitted the report of a
mitigation specialist who similarly traced his conduct to his psychological condition
and childhood abuse. According to the mitigation specialist, Peters’ behavior could be
“unlearned” through treatment and interventions.

       At the sentencing hearing, the district court sentenced Peters to a below-
guidelines sentence of 26 years in prison, followed by a within-guidelines life term of
No. 21-1003                                                                             Page 3

supervised release. The court acknowledged Peters’ autism diagnosis and the effect that
his early sexualization and childhood abuse likely had on his pornography addiction
and “deviant sexual interest” in minors. But the court described Peters’ crimes as
“extraordinarily serious” and “horrendous” for the victims, thus warranting a “really
serious sentence.”

        The court elaborated on its reasons for imposing a lifetime sentence of
supervised release. Because Peters required ongoing treatment to enable him to grasp
social and sexual norms, a life term of supervision was necessary to protect the public
from similar crimes after his release from prison. At one point during sentencing, the
court suggested that Peters’ life term of supervision approached something like a
“default” sentence:

       [I]t just seems to me that the almost default, given the nature of the conduct, has to
       be a lifetime supervised release because there is enough to be concerned about
       here that … conduct could be attempted again in the future.

       On appeal, Peters argues that the district court in fact equated a life term of
supervised release with a “default” punishment for a sex offense, and thus procedurally
erred by failing to assess his personal history and characteristics.

       The district court adequately justified its imposition of a life term of supervision
and appropriately focused on Peter’s individual characteristics and the particular
circumstances of this case. Applying the sentencing factors under 18 U.S.C. § 3553, the
court emphasized that Peters’ crime was very serious and had a severe impact on his
victims, and that a life term of supervision was needed to protect the public, given his
need for rehabilitation, his recent autism diagnosis, and the unlikelihood that he would
receive effective treatment while in prison. See, e.g., United States v. Lickers, 928 F.3d 609,
621 (7th Cir. 2019) (need for ongoing treatment and need to protect young children);
United States v. Greene, 970 F.3d 831, 834 (7th Cir. 2020) (risk of recidivism and
protection of the public); United States v. Shannon, 518 F.3d 494, 496–97 (7th Cir. 2008)
(same). As for the court’s reference to a “default” sentence, Peters plucks the word out
of context. The reference reflected only the court’s acknowledgment that Peters’
potential for causing additional harm and his need for ongoing intervention was too
uncertain to warrant a lesser term. See Greene, 970 F.3d at 834 (district court
“permissibly resolved its uncertainty about whether prison would rehabilitate
[defendant by imposing] life term of supervised release”).
No. 21-1003                                                                          Page 4

        Peters relatedly maintains that the district court’s adoption of a “default rule”
committing him to lifetime supervision resembles two cases in which the Fifth Circuit
vacated life-supervision sentences that had not been justified based on any reasons
particular to the defendants’ sex-offense circumstances. United States v. Fraga, 704 F.3d
432, 441–42 (5th Cir. 2013); United States v. Alvarado, 691 F.3d 592, 598 (5th Cir. 2012). As
the Fifth Circuit explained, “where a judge admits to the automatic imposition of a
sentence, without regard for the specific facts and circumstances of the case or the range
provided for in the statute, then it seriously affects the fairness, integrity, and public
reputation of judicial proceedings.” Alvarado, 691 F.3d at 598.

        But unlike those cases, the district court here did provide reasons tailored to
Peters’ circumstances. The court acknowledged the likely influence of Peters’ abusive
childhood and psychological condition on his conduct but concluded that the
seriousness of his crimes and his need for ongoing, intensive mental-health treatment
justified a life term. This is the type of case-specific analysis missing from Alvarado and
Fraga, in which the sentencing courts stated that they were imposing life terms because
it was the usual sentence in child pornography cases. Alvarado, 691 F.3d at 598 (“I’ve . . .
never not given. . . a lifetime supervision in child pornography[,]”); Fraga, 704 F.3d at
442 (“I usually do give . . . life supervised release in these situations[,]”).

       Next, Peters argues that the court did not adequately consider one piece of
specific evidence that he offered in support of his argument for mitigation—the
psychologist’s report opining that he had a lower-than-normal risk of reoffending
because individuals with autism typically respond well to treatment. In that report, the
psychologist wrote that Peters “has all of the prognosticators of a good response to
therapy” and was “capable of learning and developing positive alternatives” to his
inappropriate social and sexual conduct.

      But the district court adequately addressed the substance of this report. The court
recognized the importance of treatment, but cautioned that its specific benefits for
someone like Peters were uncertain, especially given his lack of treatment thus far:

       [T]his behavior isn’t going to go away. . . . [Y]ou can’t snap your
       fingers and make it go away. There is no kind of treatment he is
       going to get in prison that is going to make it go away. And that’s
       why I imposed the lifetime term of supervised release because
       there is no predicting the future.
No. 21-1003                                                                         Page 5

       I mean, I certainly hope that once Mr. Peters gets out, which he
       will, that he is able to get effective therapy. I know that therapy or
       at least my understanding is that therapy for people on the autism
       spectrum is not easy. It’s not like talk therapy for somebody who
       has depression. It is a lot more complicated and difficult and long
       term that that.

This explanation was far more detailed and particularized than anything provided by
the sentencing courts in the pair of Fifth Circuit cases.

        Finally, Peters argues for the first time that the court failed to consider that a
shorter supervision term would have sufficed in his case, given the “oppressive” nature
of the conditions— including substance-abuse and sex-offender treatment, computer
and internet monitoring, and restrictions on travel. He relies on United States v. Quinn
for the proposition that “[t]he more onerous the terms [of supervised release], the
shorter the period should be.” 698 F.3d 651, 652 (7th Cir. 2012) (remanding defendant’s
sentence so that district court could consider the interaction between the length and
terms of supervision).

        Peters did not raise this argument in the district court, so we review it for plain
error. And the court did not err, plainly or otherwise. It explained at length how it
tailored the sentence to Peters’ offense, personal history, and characteristics, and
addressed the goals of deterrence, rehabilitation, and protection of the public. See United
States v. Kappes, 782 F.3d 828, 847 (7th Cir. 2015); United States v. Tounisi, 900 F.3d 982,
989 (7th Cir. 2018) (per curiam). The court acknowledged the “onerous” nature of the
conditions but appropriately concluded that a lifetime of supervision was needed to
address the severity of Peters’ crimes and protect the public.

                                                                                AFFIRMED